JOHNSON, Chief Judge
(concurring specially).
I concur in the opinion of the court but write separately to summarize an alternative analysis of the issue discussed in part IV.
In his initial brief, Grigsby argues that he was deprived of the constitutional right to a meaningful opportunity to present a complete defense. He states the general principles of this constitutional right in a single short paragraph, citing Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), and California v. Trombetta, 467 U.S. 479, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984), as well as State v. Richards, 495 N.W.2d 187 (Minn.1992). He then proceeds, in the following 17 paragraphs, to cite and apply several of the Minnesota Rules of Evidence. In response, the state’s brief also cites and applies several rules of evidence and, more specifically, argues that evidence of gang membership is unduly prejudicial, thereby implicating rule 403.
Grigsby’s argument is similar to arguments frequently made in this court by criminal offenders who argue that a district court deprived them of the federal constitutional right to a meaningful opportunity to present a complete defense, which is based on the Due Process Clause of the Fourteenth Amendment to the United States Constitution. See Holmes v. South Carolina, 547 U.S. 319, 324, 126 S.Ct. 1727, 1731, 164 L.Ed.2d 503 (2006). Some of those offenders present arguments that suggest that the rules of evidence are incorporated into the constitution, or that a constitutional violation may occur even if a district court excludes a criminal defendant’s evidence through a proper application of the rules of evidence. Contrary to this common understanding, the caselaw of the United States Supreme Court makes clear that the Due Process Clause of the United States Constitution does not incorporate the rules of evidence and does not require the admission of evidence that is inadmissible under the rules of evidence. Rather, the Supreme Court’s caselaw establishes that the Due Process Clause ensures the normal operation of a state’s rules of evidence in the face of other state laws that purport to restrict a criminal defendant’s right to introduce evidence that is admissible under the rules of evidence.
For example, in Washington v. Texas, 388 U.S. 14, 87 S.Ct. 1920, 18 L.Ed.2d 1019 (1967), the Court considered a state statute “providing that persons charged as principals, accomplices, or accessories in the same crime cannot be introduced as witnesses for each other.” Id. at 15, 87 S.Ct. at 1921. The Court held that the state trial court’s application of the statute denied Washington a meaningful opportunity to present a complete defense because it “arbitrarily]” excluded material testimony. Id. at 22, 87 S.Ct. at 1925. Similarly, in Chambers v. Mississippi, the Court held that a common-law rule preventing criminal defendants (but not the state) from impeaching their own witnesses denied Chambers his right to due process because the statute was applied “mechanistically” and without an “underlying rationale.” 410 U.S. at 297, 302, 93 S.Ct. at 1046-47, 1049. Again, in Crane v. Kentucky, 476 U.S. 683, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986), the Court held that a Kentucky procedure that prevented Crane from introducing evidence of the reliability of his confession denied him due process because such evidence is “germane to its probative weight, a matter that is exclusively for the jury to assess.” Id. at 688, 106 S.Ct. at 2145. Likewise, in Rock v. Arkansas, 483 U.S. 44, 107 S.Ct. 2704, 97 L.Ed.2d 37 (1987), the Court held that a common-law rule prohibiting hypnotically refreshed tes*116timony denied Rock his “right to present his own version of events in his own words” because the state law “arbitrarily exelude[d] material portions of his testimony.” Id. at 52, 55, 107 S.Ct. at 2709, 2711. Finally, in Holmes, the latest case in this line, the Court held that a common-law rule preventing a defendant from introducing evidence of a third party’s guilt if the state introduced “strong forensic evidence” of the defendant’s guilt denied Holmes the right to a meaningful opportunity to present a complete defense because the rule was arbitrary, was illogical, did not consider “the probative value or the potential adverse effects” of the proffered evidence, and did not serve a valid purpose. 547 U.S. at 329-31, 126 S.Ct. at 1734-35 (internal quotation omitted).
Taken together, these cases demonstrate that the federal constitutional right to a meaningful opportunity to present a complete defense is intended to be a shield, not a sword. The Supreme Court’s caselaw “prohibits the exclusion of defense evidence under rules that serve no legitimate purpose or that are disproportionate to the ends that they are asserted to promote.” Id. at 326, 126 S.Ct. at 1732. But the caselaw does not disturb state laws and state rules of evidence that are rationally related to the truth-seeking function of a trial. Indeed, “well-established rules of evidence permit trial judges to exclude evidence if its probative value is outweighed by certain other factors such as unfair prejudice, confusion of the issues, or potential to mislead the jury.” Id. For at least 25 years, the Court’s caselaw has recognized the important distinction between the procedural rules that govern trials and the constitutional requirements of due process:
We acknowledge ... our traditional reluctance to impose constitutional constraints on ordinary evidentiary rulings by state trial courts. In any given criminal case the trial judge is called upon to make dozens, sometimes hundreds, of decisions concerning the admissibility of evidence.... [T]he Constitution leaves to the judges who must make these decisions wide latitude to exclude evidence that is repetitive, only marginally relevant or poses an undue risk of harassment, prejudice, or confusion of the issues. Moreover, we have never questioned the power of States to exclude evidence through the application of evidentiary rules that themselves serve the interests of fairness and reliability — even if the defendant would prefer to see that evidence admitted.
Crane, 476 U.S. at 689-90, 106 S.Ct. at 2146 (citations, quotations, and alterations omitted). Accordingly, the federal constitutional right to a meaningful opportunity to present a complete defense may prevent the application of a limited category of state laws that would unduly restrict a criminal defendant’s right to present evidence that is admissible under the rules of evidence; the right should not require the admission of evidence that is inadmissible under generally applicable rules of evidence. See Holmes, 547 U.S. at 331, 126 S.Ct. at 1735; Rock, 483 U.S. at 62, 107 S.Ct. at 2714; Crane, 476 U.S. at 691, 106 S.Ct. at 2147; Chambers, 410 U.S. at 302, 93 S.Ct. at 1049; Washington, 388 U.S. at 23, 87 S.Ct. at 1925.
A proper view of the Supreme Court’s caselaw on the federal constitutional right to a meaningful opportunity to present a complete defense is illustrated by the Minnesota Supreme Court’s opinion in State v. Jenkins; 782 N.W.2d 211 (Minn.2010). In Minnesota, a defendant may introduce evidence that a third party is guilty of the offense charged only if the evidence “has an inherent tendency to connect the alternative party with the commission of the crime.” State v. Jones, 678 *117N.W.2d 1, 16 (Minn.2004). In Jenkins, the appellant argued, among other things, that the constitutional right to a meaningful opportunity to present a complete defense should have permitted him to introduce evidence of an alternative perpetrator’s guilt. 782 N.W.2d at 226 (citing Jones, 678 N.W.2d at 15-16 (citing Chambers, 410 U.S. at 294, 93 S.Ct. at 1045)). The supreme court rejected Jenkins’s argument on the ground that the common-law rule is properly focused on the probative value of the proffered evidence itself. See Jenkins, 782 N.W.2d at 226. The supreme court distinguished Jenkins’s contention from Holmes, which considered a state law that, arbitrarily and illogieally, deemed alternative-perpetrator evidence to be inadmissible based on the nature of other evidence already in the record. See id. (citing Holmes, 547 U.S. at 330-31, 126 S.Ct. at 1735).
Given the rationale of the foregoing cases, little analysis is required to conclude that Grigsby’s argument is without merit. Grigsby contends that the district court denied him his constitutional right to a meaningful opportunity to present a complete defense in two ways: first, by prohibiting him from cross-examining Walker about his membership in the East Side Boys gang prior to Grigsby’s testimony about gang membership, and, second, by prohibiting him from cross-examining Bailey about her fear of the East Side Boys gang and its impact on her prior statement to law-enforcement officers.6 The district court’s rulings on these issues were not based on state laws that are arbitrary or illogical or “that serve no legitimate purpose or that are disproportionate to the ends that they are asserted to promote.” Holmes, 547 U.S. at 326, 329-32, 126 S.Ct. at 1732, 1734-35. Rather, the district court’s rulings were garden-variety applications of the rules of evidence. Accordingly, the district court’s evidentiary rulings did not violate Grigsby’s constitutional right to a meaningful opportunity to present a complete defense. See id. at 331, 126 S.Ct. at 1735; Rock, 483 U.S. at 55, 107 S.Ct. at 2711; Crane, 476 U.S. at 685-86, 106 S.Ct. at 2144; Chambers, 410 U.S. at 302, 93 S.Ct. at 1049; Washington, 388 U.S. at 23, 87 S.Ct. at 1925.

. The Minnesota Supreme Court sometimes has stated that the right to a meaningful opportunity to present a complete defense is also based on the due process clause of the Minnesota Constitution. See, e.g., Jenkins, 782 N.W.2d at 225; State v. Richardson, 670 N.W.2d 267, 277 (Minn.2003); State v. Quick, 659 N.W.2d 701, 712 (Minn.2003); Richards, 495 N.W.2d at 191. The supreme court never has stated that the contours of the state constitutional right are different from the contours of the federal constitutional right.